Case 18-51791-grs       Doc 86     Filed 03/04/21 Entered 03/04/21 11:00:32             Desc Main
                                   Document      Page 1 of 1


                              UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF KENTUCKY

IN RE

Tabitha L. Little and                                                         Case No. 18-51791
Andrew B. Little                                                              Chapter 7

DEBTORS


                                 CERTIFICATE OF SERVICE
I hereby certify that on March 2, 2021 the Order Modifying the Automatic Stay was filed
electronically. Notice of this filing will be sent to the following parties through theCourt’s
Electronic Case Filing System or via U.S. Mail. Parties may access this filing through the
Court’s system.
Via U.S. Mail                                          Chapter 7 Trustee via CM/ECF
Tabitha L. Little                                      James D. Lyon
Andrew B. Little                                       100 E. Vine St., #404
136 Charmac Rd.
Versailles, KY 40383                                   Lexington, KY 40507

                                                   US Trustee via CM/ECF
                                                   U.S. Trustee
                                                   100 E. Vine St. #500
                                                   Lexington, KY 40507

                                                   Counsel for Debtor via CM/ECF
                                                   Julie Ann O’Bryan
                                                   1717 Alliant Avenue #17
                                                   Louisville, KY 40299




                                                 Signed: /s/ Evan Lincoln Moscov
                                                        Evan Lincoln Moscov
